PD-1321-15


                              TENTH COURT OF APPEALS
Chief Justice                              . McLennan County Courthouse
   Tom Gray
                                          501 Washington Avenue, Rm. 415
                                                                                              Clerk
Justices
                                           .   Waco, Texas 76701-1373                           Sharri Roessler
   Rex D. Davis                     Phone: (254) 757-5200      Fax: (254) 757-2822
   AlScoggins
                                                September 30, 2015


       Hon. Abel Acosta, Clerk
       Court of Criminal Appeals
       P.O. Box 12308
                                                                                       F!LED IN
       Austin, TX 78711
                                                                               COURT OF CRIMINAL APPEALS
       RE:           Court of Appeals Number:     10-15-00287-CR                       OCT 08 2015
                    Trial Court Case Number:      06-02558-CRF-85

                                                                                     Abel Acosta, Clerk
       STYLE:       In re Brian Damon Ward



       We received the enclosed "Notice of Intent to Appeal" in the above referenced case on
       September 24, 2015 and are forwarding it to the Court of Criminal Appeals for action, if any.

                                                      Sincerely,

                                                      Sharri Roessler, Clerk

                                                      By
                                                              Nita Whitener, Deputy Clerk

       CC:      Brian D. Ward
                Jared Brehmer
                Hon. Kyle Hawthorne
                Jarvis J. Parsons




                                                                                  >B
                                                                                 -«^r,;     wkBB


                                                                                AbaMcBtafCterfc
                                     CAusc mo i£Vl5.fi02&"7-£R



                        RtUtcd




Vs.



  1 HE UW DttiCt Ot        Wfc IkWUbCNf Alio dD\bNtft?
  1Vft UW 6Vftct 6i^




              Pu^uAMt-rD Tftt Ruk of cwHot•fc^HRfAii.^Sr^&WBiis aw wc»i»st*n w»t nt
  Motion f Mm Tot mamoAmus              37.10 asc           ft* MoiACciMtM.4L?M)EEEi(liW6 >W6&% -cefctotcrtc^




                        Mr Vrmn OaMW \N«di tACfMHTAA&CRtlAtoifi NQTter of AP?&\if/m toNttrtte
      Jufttuc ft& DAvi&, Of tVitlYNfACftirT OF .APPiaLj HxaSjWACD dtcteiaa mo wctytrfcr ee tut writ

                                                                              RECEIVED
            atMvMWft lo.iois                                                 1 g£p 21| 2015
                                                                                COURT OF^PE^LS




                                               PAttlof 2.
        i AiciMc LWDCR 9tu\m c# ?mm all r\cx*> p^stNitcA \m   Yvwm^sfloBia
Km MTWLHWItMT tUttUTO *G.t f\U3£ Ari& CO^CCT.




 m rxLAjuADdiiLi
                       SxUtof




                                   ?Ak lot 2_